Opinion by
Rice, P. J.,
The principal question for decision is, whether upon the trial of an indictment, drawn under the Act of May 9, 1889, P. L. 145, charging the receiving of deposits by an insolvent banker, with knowledge that he is at the time insolvent, schedules filed by the defendant in involuntary bankruptcy, and testimony of an expert accountant based upon an examination of his banking books that he had turned over to the trustee in bankruptcy, are admissible against him. What we shall say regarding the evidence furnished by the schedules will apply with equal force to the objection that the evidence furnished by the books could not be used against the defendant.
1. Section 860 of the revised statutes of the United States is as follows: “No pleading of a party, nor any discovery or evidence, obtained from a party or witness by means of a judicial proceeding in this or any foreign country, shall be given in evidence, or in any manner used against him or his property or estate, in any court of the United States, in any criminal proceeding, or for the enforcement of any penalty or forfeiture ; provided, that this section shall not exempt any party or witness from prosecution and punishment for perjury committed in discovering or testifying as aforesaid.” The terms “any court of the United States” obviously mean any federal court, and therefore this section of the revised statutes and the decisions under it may be dismissed as inapplicable to the present case.
2. Clause 8 of sec 7. of the bankruptcy act of 1898 provides that the bankrupt, whether voluntary or involuntary, shall prepare, make oath to, and file in court a schedule of his property, showing certain facts in detail. Clause 9 of the same section provides that when present at the first meeting of his creditors, and at such other times as the court shall order, he shall submit to an examination of his bankruptcy, his dealings with his creditors and other persons, the amount, kind and whereabouts of his property, and in addition, all matters which may affect the administration and settlement of his estate. Immediately following these provisions relating to the examination of the bankrupt and forming part of the same *161clause is the proviso, “but no testimony given by him shall be offered in evidence against him in any criminal proceeding.” In a well-considered opinion overruling the defendant’s motion for new trial and in arrest of judgment the learned trial judge likened the schedule to a statement of claim, a bill of particulars, or an affidavit of defense, which are not ordinarily part of the testimony.in a case unless offered as such, and upon consideration of the immediate context held, that the proviso above quoted refers to the testimony given by the bankrupt upon his examination and not to the matters set out in the earlier parts of the section. We concur in this conclusion.
3. Counsel contend that the use of the schedules and the books in this trial was in violation of the defendant’s rights under the provision of the federal constitution, that no person “shall be compelled in any criminal case to be a witness against himself,” and* the provision of the state constitution that in criminal prosecutions the accused “cannot be compelled to give evidence against himself.” It is to be observed that the commonwealth did not obtain these documents by any compulsion exerted by it upon the defendant. But it is said the schedules were filed and the books were delivered to the trustee by compulsion of the provisions of the bankruptcy law and of the general orders in bankruptcy, and therefore they could not be used in any criminal prosecution of the defendants either in the state courts or in the United States courts. It is to be observed in this connection, (1) that the bankruptcy act attaches no penalty to the bankrupt’s failure to file the schedule; (2) that the schedules involved in the present case were not filed under compulsion of any special decree or order of court or of any attachment or proceeding for attachment; (3) that the defendants did not object to filing them upon the ground that thereby they would furnish evidence that might criminate them; (4) that they did not file them under the inducement of any provision of any act of congress or of the state legislature prohibiting them from being used against them in any criminal prosecution in the state courts; (5) that it does not appear that at the time they filed them they were under arrest or had been charged with a criminal offense or were under any sort of *162duress. Generally speaking, and in the absence of statutory regulation of the subject, testimony and written statements voluntarily given or made by a party or witness in a judicial proceeding, are as admissions and confessions competent'against him on the trial of any issue in a criminal case to which they are pertinent, and, according to the great weight of authority such statements and testimony are considered voluntary when given or made under the circumstances above enumerated: Wharton, Crim. Ev., sec. 664; 1 Roscoe, Crim. Ev. (8th ed.), pp. 82, 245; 1 Greenleaf on Ev., sec. 225; Williams v. Com., 29 Pa. 102; Hendrickson v. People, 10 N. Y. 13; Com. v. Reynolds, 122 Mass. 454; Vermont v. Duncan, 4 L. R. A. (N. S.) 1144 note; People v. Wieger, 100 Cal. 352. In addition to these we may mention Abbott v. People, 75 N. Y. 602; Com. v. Doughty, 139 Pa. 383; Com. v. House, 6 Pa. Superior Ct. 92. It follows that the court did not commit error in admitting the p'apers and testimony referred to in the first two assignments of error.
The order of reference quoted in the third assignment of error was under the seal of the United States district court for the proper district, was forwarded by the clerk of said court to the referee in bankruptcy, and was produced and identified by him who was the legal custodian of the document. The objection made to its admission does not satisfactorily show that it was objected to on the ground that it was not properly executed or proven. But the objection seems to have been based on the ground “that it is another piece of testimony growing out of the bankruptcy proceedings.” Under the circumstances, no error was committed in admitting the paper.
All the assignments of error are overruled, the judgment is affirmed and the record is remitted to the court of quarter sessions of Erie county to the end that the sentence be fully carried into effect.